Citation Nr: 1144991	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-19 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for right hip bursitis has been received.  

2.  Whether new and material evidence to reopen a claim for service connection for  bilateral knee disability has been received.  

3.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.  

4.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1999 to December 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO denied the Veteran's claims.  The Veteran filed a notice of disagreement (NOD) in June 2007, and the RO issued a statement of the case (SOC) in May 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2008.

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In his June 2008 substantive appeal, the Veteran requested a Board hearing at the RO (Travel Board hearing).  The Veteran's requested Board hearing was scheduled for August 16, 2011; however, he failed to report for the hearing.  In an August 2011 letter, the Veteran notified the Board that he failed to report for his scheduled hearing because he was hospitalized ,and requested to be rescheduled for a Board hearing at a later date.  The Veteran's representative reiterated the request for rescheduling of a Travel Board hearing in a September 2011 Motion to Remand.

Pursuant to 38 C.F.R. § 20.704(d) (2010), if good cause is shown for failure to report to the scheduled hearing, the hearing will be rescheduled for the next available hearing date.  The Board finds that the Veteran has shown good cause for his failure to report for the previously scheduled Board hearing.  As the RO schedules Travel Board hearings, a remand of these matters for the requested hearing is warranted.  

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should reschedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


